October 23, 2009


Mr. Harding J. Rome
Union Pacific Law Department
808 Travis Street, Suite 620
Houston, TX 77002


Ms. Kathleen Hopkins Alsina
Phelps Dunbar, L.L.P.
700 Louisiana, Suite 2600
Houston, TX 77002
Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042


Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

RE:   Case Number:  06-0023
      Court of Appeals Number:  14-02-00688-CV
      Trial Court Number:  95-42790

Style:      MISSOURI PACIFIC RAILROAD COMPANY D/B/A UNION PACIFIC RAILROAD
      COMPANY
      v.
      PATRICIA LIMMER, BILLYE JOYCE SMITH, AND BOBBY JEAN NOTHNAGEL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                  (Justice O'Neill and Guzman not sitting)














                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Mr. Ed Wells             |
|   |Mr. Charles Bacarisse    |
|   |Mr. Wayne Lindsey Robbins|
|   |Jr.                      |
|   |Mr. James L. Walker      |